                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

DANIEL CALDWELL,                           §
                                           §
             Plaintiff,                    §
                                           §
V.                                         §          No. 3:18-cv-1617-BN
                                           §
PARKER UNIVERSITY,                         §
                                           §
             Defendant.                    §

              MEMORANDUM OPINION AND ORDER DENYING
                  CONSTRUED RULE 60(b)(1) MOTION

      Through a post-judgment motion titled “Second Pro Se Rule 59(e) Motion to

Alter or Amend Judgment and Conditional Notice of Appeal to the 5th Circuit Court

of Appeals [Dkt. No. 43] (the “Second Motion”), filed October 16, 2019 – 30 days after

the Court entered judgment dismissing this action with prejudice, see Dkt. Nos. 39 &

40 – Plaintiff Daniel Caldwell seeks either reconsideration of the dismissal of his

claims (again) or reconsideration of the previous order denying reconsideration.

Regardless which relief he seeks, the Court construes the Second Motion as made

under Federal Rule of 60(b)(1) and DENIES it.

      “A motion asking the court to reconsider a prior ruling is evaluated either as a

motion to ‘alter or amend a judgment’ under [Federal Rule of Civil Procedure] 59(e) or

as a motion for ‘relief from a final judgment, order, or proceeding’ under [Federal Rule

of Civil Procedure] 60(b). The rule under which the motion is considered is based on

when the motion was filed.” Demahy v. Schwarz Pharma, Inc., 702 F.3d 177, 182 n.2

(5th Cir. 2012) (per curiam) (citing Tex. A&M Research Found. v. Magna Transp., Inc.,
338 F.3d 394, 400 (5th Cir. 2003)). Because the Second Motion “ was filed [more than]

twenty-eight days after the entry of the judgment, ... it is analyzed under Rule 60.” Id.

(citing Tex. A&M Research Found., 338 F.3d at 400).

      Rule 60(b) offers grounds for relief from a final judgment, order, or proceeding,

see FED. R. CIV. P. 60(b), and provides that:

      On motion and just terms, the court may relieve a party ... from a final
      judgment, order, or proceeding for the following reasons: (1) mistake,
      inadvertence, surprise, or excusable neglect; (2) newly discovered
      evidence that, with reasonable diligence, could not have been discovered
      in time to move for a new trial under Rule 59(b); (3) fraud (whether
      previously called intrinsic or extrinsic), misrepresentation, or misconduct
      by an opposing party; (4) the judgment is void; (5) the judgment has been
      satisfied, released or discharged; it is based on an earlier judgment that
      has been reversed or vacated; or applying it prospectively is no longer
      equitable; or (6) any other reason that justifies relief.

Id.

      “The purpose of Rule 60(b) is to balance the principle of finality of a judgment

with the interest of the court in seeing that justice is done in light of all the facts.”

Hesling v. CSX Transp., Inc., 396 F.3d 632, 638 (5th Cir. 2005) (citing Seven Elves, Inc.

v. Eskenazi, 635 F.2d 396, 401 (5th Cir. Jan.1981)).

      “The burden of establishing at least one of the Rule 60(b) requirements is on

[Caldwell] as the movant.” Bahsoon v. Wells Fargo Bank, NA, No. 3:12-cv-2017-D, 2013

WL 1831786, at *1 (N.D. Tex. May 1, 2013) (citing Lavespere v. Niagara Mach. & Tool

Works, Inc., 910 F.2d 167, 173 (5th Cir. 1990), abrogated on other grounds by Little v.

Liquid Air Corp., 37 F.3d 1069, 1075-76 n.14 (5th Cir. 1994) (en banc)); see also

Wallace v. Magnolia Family Servs., L.L.C., Civ. A. No. 13-4703, 2015 WL 1321604, at


                                           -2-
*2 (E.D. La. Mar. 24, 2015) (“The extraordinary relief afforded by Rule 60(b) requires

that the moving party make a showing of unusual or unique circumstances justifying

such relief.” (citing Pryor v. U.S. Postal Servs., 769 F.2d 281, 286 (5th Cir. 1985))).

       And Rule 60(b) motions are typically committed to the sound discretion of the

district court. See Carter v. Fenner, 136 F.3d 1000, 1005 (5th Cir. 1998) (noting that the

Fifth Circuit has “consistently held that the relief under Rule 60(b) is considered an

extraordinary remedy and that the desire for a judicial process that is predictable

mandates caution in reopening judgments” (internal quotation marks and alterations

omitted)).

       Caldwell cites no specific provision of Rule 60(b). But he also neither presents

newly discovered evidence nor alleges fraud or that the judgment is void, has been

satisfied, released, discharged, or is based on an earlier judgment or that it would be

inequitable to apply the judgment prospectively. See FED. R. CIV. P. 60(b)(2), (b)(3),

(b)(4), & (b)(5).

         And Caldwell fails to present either a situation or a circumstance so

extraordinary as to justify relief under Rule 60(b)(6). See, e.g., Priester v. JP Morgan

Chase Bank, N.A., 927 F.3d 912, 913 (5th Cir. 2019) (“Relief under Rule 60(b)(6)—the

catch-all provision of 60(b) ... —is appropriate only in ‘extraordinary circumstances.’”

(citing U.S. ex rel. Garibaldi v. Orleans Parish Sch. Bd., 397 F.3d 334, 337 (5th Cir.

2005) (“Rule 60(b)(6) authorizes a court to relieve a party from a final judgment for ‘any

... reason justifying relief’ other than a ground covered by clauses (b)(1) through (b)(5)

of the rule. Relief under this section, however, is appropriate only in an ‘extraordinary

                                           -3-
situation’ or ‘if extraordinary circumstances are present.’” (footnotes omitted)))).

      That leaves Rule 60(b)(1). “[I]n this circuit,” Rule 60(b)(1) “may be invoked for

the correction of judicial error, but only to rectify an obvious error of law, apparent on

the record. Thus, it may be employed when the judgment obviously conflicts with a

clear statutory mandate or when the judicial error involves a fundamental

misconception of the law.” Hill v. McDermott, Inc., 827 F.2d 1040, 1043 (5th Cir. 1987)

(footnotes omitted).

      Through the Second Motion, Caldwell explains his disagreements with the

Court’s dismissal of his case and the Court’s denial of his first motion requesting

reconsideration. But these disagreements do not demonstrate that the September 16,

2019 memorandum opinion and order dismissing his claims as amended and the

September 19, 2019 memorandum opinion and order denying his Rule 59(e) motion

conflict with a clear statutory mandate or implicate a fundamental misconception of

the law. Caldwell has therefore not carried his burden to show that unusual or unique

circumstances justify relief under Rule 60(b).

      SO ORDERED.

      DATED: October 21, 2019

                                         _________________________________________
                                         DAVID L. HORAN
                                         UNITED STATES MAGISTRATE JUDGE




                                           -4-
